DISMISS and Opinion Filed June 18, 2014




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-14-00700-CV

                         SANJUKTA CHITRE, D.D.S., Appellant
                                      V.
                               DON CLARK, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-04220-2013

                           MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Brown
                              Opinion by Chief Justice Wright
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellee has

nonsuited his claims against appellant. Therefore, appellant no longer wishes to pursue the

appeal. Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




140700F.P05
                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

SANJUKTA CHITRE, D.D.S., Appellant                On Appeal from the 366th Judicial District
                                                  Court, Collin County, Texas.
No. 05-14-00700-CV       V.                       Trial Court Cause No. 366-04220-2013.
                                                  Opinion delivered by Chief Justice Wright.
DON CLARK, Appellee                               Justices Lang-Miers and Brown,
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, DON CLARK, recover his costs of this appeal from
appellant, SANJUKTA CHITRE, D.D.S..


Judgment entered June 18, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–